Title: To Thomas Jefferson from John George Jackson, 12 July 1823
From: Jackson, John George
To: Jefferson, Thomas


 Dear Sir,
Clarksburg
July 12th 1823
We have just witnessed another anniversary of our Independance.  Its recurrence brings in splendid review, the eminent services of the immortal Dead, who with the few Survivors remaining to us, atchieved it, by efforts, reflecting lustre, upon the human race.The Declaration of Independance, alike the immortal monument of the Nation’s glory, & the fame of its authors, has been ascribed by the concurrent testimony of all contemporaries to your pen.  As a post-revolutionary man, enjoying all its benefits, and a friend to Liberty, devoted to my Country; I tender you the homage of my sincere gratitude: and I repeat the prayer expressed in the enclosed address, “that your end may be as happy, & glorious, as your life has been illustrious, & beneficial to your Country, & to the whole human family”.Faithfully Your Most obedient ServantJ. G. Jackson